DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 2-10 in the reply filed on 9/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 currently depends upon a withdrawn claim.  Appropriate correction is required.
Claim 6 includes a cathode and anode without proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 2-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102212795 B (hereafter CN) in view of Mallik et al. (Indian Journal of Engineering and Materials Science, Vol. 20, Dec. 2013, pp 522-532).
As to claim 2, CN teaches growing a nanocrystalline diamond layer using a hot cathode glow discharge CVD method, then growing a nanocrystalline diamond layer using hot filament chemical vapor deposition method as in claim 1, CN discloses a step 2 deposition method then a step 4 deposition method that may interchangeably and alternatingly be these processes.  Therefore, CN teaches the art recognized suitability and utility of using both processes to grow nanocrystalline diamond.  In the embodiments, CN teaches the diamond crystal size.  CN teaches that the thickness or compactness of the film is controlled by adjusting the deposition method, the deposition time and repeating times in the abstract.  Therefore, the thickness or compactness is obvious as a result effective variable modifiable by routine experimentation.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the claimed layer thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
	CN does not teach that the nanocrystalline film is formed on a removable Si substrate and is freestanding.  Mallik et al. teaches multi step CVD processes on a removable Si substrate for certain applications (p 522).  Therefore, it would have been obvious at the time of filing to modify CN to include a removable Si substrate as taught by Mallik et al. in order to use its nanocrystalline diamond film in other applications.

	As to claim 10, Mallik removes the substrate as claimed on p 523.

Claims 4-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN in view of Mallik et al. and in further view of Griffin et al. (Nanotechnology, 17(5), 2006, pp 1225-1229).
	CN and Mallik teach methane and hydrogen, but not an inert gas.  Griffin et al. teaches that modifying the amounts of the gases, in particular inert gas, modifies the growth rate of nanocrystalline diamond (abstract, Figure 2).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify CN and Mallik to include the claimed gas amounts and inert gas as taught by Griffen et al. in order to modify the growth rates.

Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN in view of Mallik et al. and in further view of Srikanth (Proc. IMechE Vol. 226 Part C: J. Mechanical Engineering Science)
CN and Mallik teach some of the experimental conditions, however, Srikanth teaches a survey of techniques including hot filament CVD and DC cathode CVD on pp 304-305 that teach most of the claimed experimental constraints, in addition teaching that the others result in varying thicknesses and deposition rates.   It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the claimed experimental values, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715